Metcalf, J.
As the note in suit is made payable to the treas urer of the First Parish in Hopkinton, or his successor in that office, and the declaration avers that the plaintiff was such treasurer when the note was made, and that it was payable to himself, his right to bring this action sufficiently appears. Whether, on a trial of the case, the evidence would show that the action is or is not rightly brought by him, is a question not open on the demurrer.
If there is any legal reason why the plaintiff cannot maintain this action in his own name, such reason should have been set forth in an answer, or be proved on a trial. No -such reason appears on the face of the declaration.
One cause assigned for the demurrer is, that it appears, by an indorsement on the note, that the plaintiff had a successor in the office of treasurer. That indorsement is of interest received in 1861, signed by another man as treasurer. But the indorsements on the note are not declared on. And if payment of the whole amount of the note and interest were indorsed thereon, it would be no ground of demurrer to the declaration on the note, The plaintiff would have a right to prove any or all of the indorsements to have been made by mistake, by fraud, or without authority. Demurrer overruled.